                                          Case 4:18-cr-00142-YGR Document 84 Filed 02/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10

                                  11     UNITED STATES OF AMERICA,                         CASE NO. 4: 18-cr-142-YGR-2

                                  12                    Plaintiff,                         ORDER DENYING MOTION FOR
Northern District of California
 United States District Court




                                                                                           COMPASSIONATE RELEASE; GRANTING
                                  13              vs.                                      MOTIONS TO SEAL
                                  14     KARLOS ELY,                                       Re: Dkt. No. 66, 67, 69

                                  15                    Defendant.

                                  16          Defendant Karlos Ely is currently in the custody of the Bureau of Prisons (“BOP”) and
                                  17   incarcerated at the Federal Corrections Institute in Sheridan, Oregon (“FCI Sheridan”). Mr. Ely
                                  18   moves for an order modifying his sentence pursuant to 18 U.S.C. section 3582(c)(1)(A). Mr. Ely
                                  19   requests that the Court reduce his sentence to time served with the balance of the period of his
                                  20   original sentence imposed as a period of supervised release with home confinement and such other
                                  21   conditions as the Court deems just. The Government opposes the motion.
                                  22          The Court has jurisdiction to grant the relief requested1 and, having carefully considered
                                  23   the papers and evidence2 submitted in support of and in opposition to the motion and the reports
                                  24   provided by U.S. Probation, the Court DENIES the motion.
                                  25
                                              1
                                  26             The Government concedes that the Court has jurisdiction given that 30 days have
                                       elapsed since Mr. Ely submitted a request for compassionate release on July 23, 2020 to the
                                  27   warden at FCI Sheridan.
                                              2
                                                 The parties submitted records along with motions to seal at Docket Nos. 67 and 69. The
                                  28   motions to seal are GRANTED.
                                          Case 4:18-cr-00142-YGR Document 84 Filed 02/05/21 Page 2 of 3




                                   1                                              DISCUSSION

                                   2          On October 25, 2018, Mr. Ely pled guilty to one count of violation of 21 U.S.C. §§

                                   3   841(a)(1)(b)(1)(B)(iii) Distribution of 28 Grams or More of Cocaine Base, a class B felony. On

                                   4   February 28, 2019, the Court sentenced Mr. Ely to a term of imprisonment of 60 months in the

                                   5   custody of the Bureau of Prisons (“BOP”) and 4 years of supervised release. (Dkt. No. 54,

                                   6   Judgment entered March 1, 2019.)

                                   7          The Court recognizes that Mr. Ely has successfully completed the first phase of the RDAP

                                   8   program and is currently in the program’s second phase of monthly follow-ups until he is

                                   9   relocated to a Residential Re-entry Center (RRC). After a minimum of four months at an RRC

                                  10   with weekly sessions, assuming successful participation, Mr. Ely would be eligible for early

                                  11   release pursuant to section 3621(e). Mr. Ely has an anticipated release date of August 26, 2022

                                  12   (assuming continued successful participation in the Residential Drug Abuse Program (RDAP).
Northern District of California
 United States District Court




                                  13   Mr. Ely has served approximately 33% of his sentence as-imposed (and approximately 40% of his

                                  14   sentence assuming his early release based on his continued successful participation in RDAP).

                                  15          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                  16   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                  17   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                  18   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to

                                  19   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  20   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                  21   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  22          With respect to whether an “extraordinary or compelling reason” justifies release, Mr. Ely

                                  23   argues that he is particularly vulnerable to contracting and becoming seriously ill from the

                                  24   ongoing COVID-19 pandemic. Mr. Ely points is a 55-year-old African American man with a

                                  25   history of hypertension for which he currently takes medication. His records also indicate that he

                                  26   suffers from gout and sleep apnea. These conditions do not support a finding of an “extraordinary

                                  27   or compelling reasons” for his release. There is no indication that Mr. Ely suffers from pulmonary

                                  28   hypertension and there is nothing genetically about being African American that would change the
                                                                                         2
                                          Case 4:18-cr-00142-YGR Document 84 Filed 02/05/21 Page 3 of 3




                                   1   analysis. The fact that the pandemic has had a disproportionate effect on African American and

                                   2   Latinx communities stems from economic issues not genetics.

                                   3          While the Court recognizes that it was compelled to impose a mandatory minimum

                                   4   sentence of 60 months, the Court cannot ignore that statutory mandate and use the compassionate

                                   5   release process for a purpose for which it was not intended. “General concerns about possible

                                   6   exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

                                   7   reduction in sentence set forth in the Sentencing Commission’s policy statement on compassionate

                                   8   release, U.S.S.G. §1B1.13.” United States v. Eberhart, 448 F.Supp.3d 1086, 1090 (N.D. Cal. Mar.

                                   9   25, 2020) (Hamilton, J.).

                                  10          For the foregoing reasons, defendant’s motion for a compassionate release sentence

                                  11   reduction with a period of supervised release on home confinement is DENIED.

                                  12          This Order terminates Docket Nos. 66, 67, and 69.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: February 5, 2021
                                                                                              YVONNE GONZALEZ ROGERS
                                  15                                                         UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
